DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims no benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 06/07/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
(a) “means for determining a braking distance,” of claim 18.
(b) “means for braking the primary vehicle,” of claim 18.
(c) “means for determining the braking distance based on a difference between a speed of the primary vehicle and the speed of the second vehicle in the adjacent lane,” of claim 19.
(d) “means for determining the braking distance based on a difference between a speed of the second vehicle in the same lane,” of claim 20.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “the braking system to decelerate the primary vehicle at a rate associated with the determined braking distance,” as recited in claim 7.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7 and 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ewerhart et al. U.S. P.G. Publication 2006/0009910 (hereinafter Ewerhart), in view of Kashi et al. U.S. P.G. Publication 2011/0196592 (hereinafter, Kashi).

Regarding Claim 1, Ewerhart teaches a system, comprising: 
(computing device running program modules (i.e., instructions), moreover a computing device running instructions contains a type of memory (e.g., ROM, RAM, etc. to run instructions and store processed data), Ewhart, Paragraph 0035 and Figure 1) to: 
-determine a braking distance based on a gap distance between a primary vehicle and a second vehicle in an adjacent lane, and based on a speed of the second vehicle in the adjacent lane (the primary vehicle is capable of determining the speed of another vehicle (e.g., second vehicle) in an adjacent lane (speed of the other vehicle can be determined via the radar system – see specifically paragraphs 0054, 0002), based on the speed and detection (or lack of detection) of another vehicle in the adjacent lane, the safe distance (i.e., braking distance) for the primary vehicle is set, Ewhart, Paragraph 0040-0044, 0048-0055 and Figures 2-9); and …
	It shall be noted that Ewhart teaches should a safe distance not be maintained, the Adaptive Cruise Control (ACC) system becomes active and decelerates the vehicle (Ewhart, Paragraphs 0040-0044 and Figure 3).   
	However, Ewhart does not specifically teach the system to include actuate a braking system of the primary vehicle when the primary vehicle is braking distance from a third vehicle in a same lane as the primary vehicle.
	Kashi teaches an adaptive cruise control (ACC) system, wherein a braking system is engaged when the primary vehicle passes a safe distance from a third vehicle (Kashi, Paragraphs 0062-0064, 0032, and 0008).

	It would have been obvious because maintaining a safe distance between a front vehicle ensures for increased safety (i.e., allowing a vehicle time to react to a detected condition or action) (Kashi, Paragraphs 0023 and 0005).

Regarding Claim 2, Ewerhart, as modified, teaches the system of claim 1, wherein the instructions include instructions to further determine the braking distance based on a difference between a speed of the primary vehicle and the speed of the second vehicle in the adjacent lane (the primary vehicle is capable of determining the speed of a another vehicle (e.g., second vehicle) in an adjacent lane (speed of the other vehicle can be determined via the radar system – see specifically paragraphs 0054, 0002), based on the speed and detection (or lack of detection) of another vehicle in the adjacent lane, the safe distance (i.e., braking distance) for the primary vehicle is set, Ewhart, Paragraphs 0040-0045, 0048-0055 and Figures 2-9).

Regarding Claim 3, Ewerhart, as modified, teaches the system of claim 1, wherein the instructions include instructions to further determine the braking distance based on a difference between a speed of the third vehicle in the same lane as the primary vehicle and the speed of the second vehicle in the adjacent lane (safe distance from the vehicle (36) in front (i.e., second vehicle (44)) is based in part on the detected speed of another vehicle (46) in the passing lane (i.e., third vehicle), if it is determined that the third vehicle (46) is traveling too fast (i.e., will overtake the vehicle desiring to pass (36)), then it is demined that passing is not available at this time and a standard safe distance is maintained between vehicle (36) and the second vehicle (44), however, once passing is available vehicle (36) accelerates and achieves a smaller distance from the second vehicle (44), Ewhart, Paragraphs 0040-0044 and 0047-0054, Figures 2-9).

Regarding Claim 4, Ewerhart, as modified, teaches the system of claim 1, wherein the instructions include instructions to further determine the braking distance based on a determination of whether the second vehicle in the adjacent lane is forward of the primary vehicle (the primary vehicle is capable of detecting (or lack of detecting) another vehicle in the adjacent lane (either in front or behind), the safe distance (i.e., braking distance) for the primary vehicle is based on this determination (see specifically Figure 5 and Paragraph 0050), Ewhart, Paragraphs 0048-0050 and Figures 4-5).

Regarding Claim 5, Ewerhart, as modified, teaches the system of claim 1, wherein the instructions include instructions to further determine the braking distance based on a determination of whether the second vehicle in the adjacent lane is rearward of the primary vehicle (the primary vehicle is capable of detecting (or lack of detecting) another vehicle in the adjacent lane (either in front or behind), the safe distance (i.e., braking distance) for the primary vehicle is based on in part on this determination (see specifically Figure 7), Ewhart, Paragraphs 0053-0054 and Figures 6-7).

Regarding Claim 6, Ewerhart, as modified, teaches the system of claim 1, wherein the instructions include instructions to further determine the braking distance based on a determination of whether the primary vehicle is indicating a lane change (determining the braking distance based on indication of the lane change by the driver, Ewerhart, Paragraphs 0043 and 0042 and Figure 3).

Regarding Claim 7, Ewerhart, as modified, teaches the system of claim 1.
	Ewerhart does not teach the system to include the instructions further include instructions to actuate the braking system to decelerate the primary vehicle at a rate associated with the determined braking distance.
	Kashi teaches an adaptive cruise control (ACC) system, wherein a braking system is engaged when the primary vehicle passes a safe distance from a third vehicle (Kashi, Paragraphs 0062-0064, 0032, and 0008). Moreover, Kashi teaches that the braking may be proportional to avoid a collision and maintain a minimum distance, thus causing abrupt braking (Kashi, Paragraph 0032).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system to include the instructions further include instructions to actuate the braking system to decelerate the primary vehicle at a rate associated with the determined braking distance as taught by Kashi.
(Kashi, Paragraphs 0023 and 0005).

Regarding Claim 8, Ewerhart, as modified, teaches the system of claim 1, wherein the instructions include instructions to further determine the braking distance based on a determination of whether the second vehicle in the adjacent lane is in a passing lane (determining that the left lane is a passing lane and using said information to determine safe distance for the primary vehicle, for example that a pass can occur thus the safe distance can be reduced, Ewerhart, Paragraphs 0038-0045 and Figures 2-5).

Regarding Claim 9, Ewerhart, as modified, teaches the system of claim 1, further comprising a sensor and the braking system in communication with the computer, and wherein the instructions include instructions to determine the speed of the second vehicle in the adjacent lane based on data from the sensor (the primary vehicle is capable of determining the speed of another vehicle (e.g., second vehicle) in an adjacent lane, speed of the other vehicle can be determined via the radar system, Ewerhart, paragraphs 0054, 0002).

Regarding Claim 10, Ewerhart teaches a method, comprising: 
-determining a braking distance based on a gap distance between a primary vehicle and a second vehicle in an adjacent lane, and based on a speed of the second vehicle in the (the primary vehicle is capable of determining the speed of another vehicle (e.g., second vehicle) in an adjacent lane (speed of the other vehicle can be determined via the radar system – see specifically paragraphs 0054, 0002), based on the speed and detection (or lack of detection) of another vehicle in the adjacent lane, the safe distance (i.e., braking distance) for the primary vehicle is set, Ewhart, Paragraph 0040-0044, 0048-0055 and Figures 2-9); …
It shall be noted that Ewhart teaches should a safe distance not be maintained, the Adaptive Cruise Control (ACC) system becomes active and decelerates the vehicle (Ewhart, Paragraphs 0040-0044 and Figure 3).   
	However, Ewhart does not specifically teach the method to include actuating a braking system of the primary vehicle when the primary vehicle is at the braking distance from a third vehicle in a same lane as the primary vehicle.
	Kashi teaches an adaptive cruise control (ACC) system, wherein a braking system is engaged when the primary vehicle passes a safe distance from a third vehicle (Kashi, Paragraphs 0062-0064, 0032, and 0008).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kashi to include actuating a braking system of the primary vehicle when the primary vehicle is at the braking distance from a third vehicle in a same lane as the primary vehicle.as taught by Kashi.
	It would have been obvious because maintaining a safe distance between a front vehicle ensures for increased safety (i.e., allowing a vehicle time to react to a detected condition or action) (Kashi, Paragraphs 0023 and 0005).

Regarding Claim 11, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.

Regarding Claim 13, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.

Regarding Claim 14, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.

Regarding Claim 15, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.

Regarding Claim 16, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.

Regarding Claim 17, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 18, Ewerhart teaches a system, comprising: 
-means for determining a braking distance based on a gap distance between a primary vehicle and a second vehicle in an adjacent lane, and based on a speed of the second vehicle in the adjacent lane; …
It shall be noted that Ewhart teaches should a safe distance not be maintained, the Adaptive Cruise Control (ACC) system becomes active and decelerates the vehicle (Ewhart, Paragraphs 0040-0044 and Figure 3).   
	However, Ewhart does not specifically teach the system to include braking the primary vehicle when the primary vehicle is at the braking distance from a third vehicle in a same lane as the primary vehicle.
	Kashi teaches an adaptive cruise control (ACC) system, wherein a braking system is engaged when the primary vehicle passes a safe distance from a third vehicle (Kashi, Paragraphs 0062-0064, 0032, and 0008).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Kashi to include braking the primary vehicle when the primary vehicle is at the braking distance from a third vehicle in a same lane as the primary vehicle as taught by Kashi.
(Kashi, Paragraphs 0023 and 0005).

Regarding Claim 19, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.

Regarding Claim 20, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667